Citation Nr: 0104752	
Decision Date: 02/15/01    Archive Date: 02/20/01	

DOCKET NO.  99-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligation of the VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The record does not reflect that the veteran has been 
diagnosed with acute peripheral neuropathy or any other 
disability listed in 38 C.F.R. § 3.309(e).  Therefore, he is 
not presumed to have been exposed to a herbicide agent during 
his service in Vietnam during the Vietnam Era.  See McCartt 
v. West, 12 Vet. App. 164, 168 (1999).  The record does not 
indicate that development has been undertaken regarding any 
service by the veteran in Vietnam or whether the veteran was 
exposed to a herbicide agent during his service in Vietnam.  
The veteran has submitted a DD Form 215 that indicates that 
he was awarded the Vietnam Service Medal.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should obtain the veteran's 
service personnel records, including any 
records regarding the veteran's service 
in Vietnam during the Vietnam Era.  

2.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records, providing all relevant 
information regarding the veteran's 
potential for exposure to herbicides 
during his service, and request that a 
determination be made as to the 
likelihood that the veteran was exposed 
to a herbicide agent during any of his 
service in Vietnam.  

3.  The RO should contact the VA medical 
facility in Mountain Home and request 
copies of all records relating to 
treatment of the veteran from September 
1999 until the present.  

4.  The veteran should be afforded a VA 
neurology examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
manifested peripheral neuropathy.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All indicated tests 
and studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently manifested 
peripheral neuropathy is related to the 
veteran's active service, including 
exposure to a herbicide agent during his 
service in Vietnam.  A complete rationale 
for all opinions offered should be 
provided.  

5.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




